              Case 2:18-cv-00928-MJP Document 157 Filed 08/28/19 Page 1 of 5



 1                                                                  The Honorable Marsha J. Pechman

 2                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 3                                       AT SEATTLE
 4   YOLANY PADILLA,   IBIS GUZMAN,        BLANCA
     ORANTES, BALTAZAR VASQUEZ,                                         No. 2:18-cv-928 MJP
 5                             Plaintiffs-Petitioners,
 6       v.
                                                                        JOINT STIPULATION
 7   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                           AND [PROPOSED]
     (“ICE”); U.S. DEPARTMENT OF HOMELAND                               ORDER CLARIFYING
 8   SECURITY (“DHS”); U.S. CUSTOMS AND BORDER                          SCOPE OF CLASS
     PROTECTION (“CBP”); U.S. CITIZENSHIP AND
 9   IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
10   OFFICE FOR IMMIGRATION REVIEW (“EOIR”);                            NOTE ON MOTION
     MATTHEW ALBENCE, Acting Director of ICE; KEVIN                     CALENDAR: AUGUST 28,
11   MCALEENAN, Acting Secretary of DHS; MARK                           2019.
     MORGAN, Acting Commissioner of CBP; KEN
12   CUCCINELLI, Acting Director of USCIS; MARC J.
     MOORE, Seattle Field Office Director, ICE, WILLAIM
13
     BARR, United States Attorney General; LOWELL CLARK,
14   warden of the Northwest Detention Center in Tacoma,
     Washington; CHARLES INGRAM, warden of the Federal
15   Detention Center in SeaTac, Washington; DAVID SHINN,
     warden of the Federal Correctional Institute in Victorville,
16   California; JAMES JANECKA, warden of the Adelanto
     Detention Facility;
17

18                                      Defendants-Respondents.

19          Pursuant to Local Civil Rules 7(d)(1) and 10(g), Plaintiffs and Defendants hereby stipulate

20   and jointly move the Court for an Order clarifying the scope of the class that is certified in this

21   case. The Bond Hearing class is presently defined as:

22          Bond Hearing Class: All detained asylum seekers who entered the United States without
            inspection, were initially subject to expedited removal proceedings under 8 U.S.C. § 1225(b),
23          were determined to have a credible fear of persecution, but are not provided a bond hearing
            with a verbatim transcript or recording of the hearing within seven days of requesting a bond
24          hearing.
25

26

     JOINT STIPULATION AND [PROPOSED]                                U.S. Department of Justice, Civil Division
     ORDER CLARIFYING SCOPE OF CLASS - 1                 Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                                PO Box 868, Ben Franklin Station
                                                                                         Washington, DC 20044
                                                                                     Telephone (202) 616-4458
              Case 2:18-cv-00928-MJP Document 157 Filed 08/28/19 Page 2 of 5



 1   The parties request that the Court clarify that the Bond Hearing Class includes individuals who

 2   were determined to have a credible fear of torture, not just individuals who were determined to

 3   have a credible fear of persecution and who otherwise meet the criteria for class membership. See

 4   ECF 102.

 5          The parties request this Order to clarify Defendants obligations pursuant to the preliminary

 6   injunction entered by this Court (as partially stayed by the Ninth Circuit).

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT STIPULATION AND [PROPOSED]                                U.S. Department of Justice, Civil Division
     ORDER CLARIFYING SCOPE OF CLASS - 2                 Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                                PO Box 868, Ben Franklin Station
                                                                                         Washington, DC 20044
                                                                                     Telephone (202) 616-4458
              Case 2:18-cv-00928-MJP Document 157 Filed 08/28/19 Page 3 of 5



 1   RESPECTFULLY SUBMITTED this 28th day of August, 2019.
      s/ Matt Adams
 2                                             Trina Realmuto*
      Matt Adams, WSBA No. 28287
 3    Email: matt@nwirp.org                    Kristin Macleod-Ball*

 4    Leila Kang, WSBA No. 48048                     AMERICAN IMMIGRATION COUNCIL
      Email: leila@nwirp.org                         1318 Street, Suite 18
 5                                                   Brookline, MA 02446
      Aaron Korthuis, WSBA No. 53974                 (857) 305-3600
 6                                                   trealmuto@immcouncil.org
      Email: aaron@nwirp.org
 7                                                   kmacleod-ball@immcouncil.org
      NORTHWEST IMMIGRANT
 8    RIGHTS PROJECT                                 Judy Rabinovitz*
      615 Second Avenue, Suite 400                   Michael Tan*
 9    Seattle, WA 98104                              Anand Balakrishnan*
10    Telephone: (206) 957-8611
      Facsimile: (206) 587-4025                     ACLU IMMIGRANTS’ RIGHTS
11    Attorneys for Plaintiffs-Petitioners          PROJECT
                                                    125 Broad Street, 18th floor
12                                                  New York, NY 10004
                                                    (212) 549-2618
13
                                                    *Admitted pro hac vice
14

15                                                  Attorneys for Plaintiffs-Petitioners

16   JOSEPH. H. HUNT                               /s/ Lauren C. Bingham
     Assistant Attorney General                    LAUREN C. BINGHAM, Fl. Bar #105745
17   Civil Division                                Senior Litigation Counsel,
18                                                 District Court Section
     WILLIAM C. PEACHEY                            Office of Immigration Litigation
19   Director, District Court Section              Civil Division
     Office of Immigration Litigation              P.O. Box 868, Ben Franklin Station
20                                                 Washington, DC 20044
     EREZ REUVENI                                  (202) 616-4458; (202) 305-7000 (fax)
21   Assistant Director, District Court Section    lauren.c.bingham@usdoj.gov
     Office of Immigration Litigation
22                                                 ARCHITH RAMKUMAR
23   SARAH S. WILSON                               Trial Attorney
     Assistant United States Attorney
24                                                 Attorneys for Defendants-Respondents

25

26

     JOINT STIPULATION AND [PROPOSED]                         U.S. Department of Justice, Civil Division
     ORDER CLARIFYING SCOPE OF CLASS - 3          Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                         PO Box 868, Ben Franklin Station
                                                                                  Washington, DC 20044
                                                                              Telephone (202) 616-4458
              Case 2:18-cv-00928-MJP Document 157 Filed 08/28/19 Page 4 of 5



 1                                      [PROPOSED] ORDER

 2          Based on the foregoing stipulation of the parties, IT IS SO ORDERED. The Court hereby
 3   CLARIFIES that the Bond Hearing Class includes individuals who otherwise satisfy the
 4   requirements for class membership but were determined to have a credible fear of torture, rather
 5   than only individuals determined to have a credible fear of persecution. Accordingly, the
 6   preliminary injunction in this case (as partially stayed by the Ninth Circuit), applies to these
 7   individuals.
 8

 9
                          DATED this         day of _________________, 2019.
10

11

12                                               _____________________________________
13                                               THE HONORABLE MARSHA J. PECHMAN
                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT STIPULATION AND [PROPOSED]                              U.S. Department of Justice, Civil Division
     ORDER CLARIFYING SCOPE OF CLASS - 4               Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                              PO Box 868, Ben Franklin Station
                                                                                       Washington, DC 20044
                                                                                   Telephone (202) 616-4458
              Case 2:18-cv-00928-MJP Document 157 Filed 08/28/19 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on August 28, 2019, I had the foregoing electronically filed with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to those
 4
     attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served in
 5
     accordance with the Federal Rules of Civil Procedure.
 6

 7

 8                                                /s/ Lauren C. Bingham
                                                  LAUREN C. BINGHAM
 9                                                Senior Litigation Counsel
10

11                                                Attorney for Defendants-Respondents

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT STIPULATION AND [PROPOSED]                               U.S. Department of Justice, Civil Division
     ORDER CLARIFYING SCOPE OF CLASS - 5                Office of Immigration Litigation, District Court Section
     CASE NO. 2:18-cv-928 MJP                                               PO Box 868, Ben Franklin Station
                                                                                        Washington, DC 20044
                                                                                    Telephone (202) 616-4458
